IN THE COURT OF CRIMINAL APPEALS
                         OF TEXAS
                             NOS. WR-90,000-01 & WR-90,000-02


                   EX PARTE QUENTIN DWIGHT DAWSON, Applicant


               ON APPLICATIONS FOR WRITS OF HABEAS CORPUS
                  CAUSE NOS. W15-75741-X(A) & W15-75665-X(A)
          IN THE CRIMINAL DISTRICT COURT NO. 6 OF DALLAS COUNTY


       Per curiam.

                                             ORDER

       Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the

clerk of the trial court transmitted to this Court these applications for writs of habeas corpus. Ex

parte Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant was convicted of two charges

of aggravated sexual assault of a child and sentenced to imprisonment for fifteen years in each case.

       On January 7, 2019, orders designating issues were signed by the trial court. The habeas

records have been properly forwarded to this Court by the district clerk pursuant to TEX . R. APP . P.

73.4(b)(5). However, the records have been forwarded without the trial court having resolved the

designated issues in these cases. We remand these applications to the Criminal District Court No.

6 of Dallas County to allow the trial judge to complete an evidentiary investigation and enter
findings of fact and conclusions of law.

       These applications will be held in abeyance until the trial court has resolved the fact issues.

The issues shall be resolved within 90 days of this order. Supplemental transcripts containing all

affidavits and interrogatories or the transcription of the court reporter’s notes from any hearing or

deposition, along with the trial court’s supplemental findings of fact and conclusions of law, shall

be forwarded to this Court within 120 days of the date of this order. Any extensions of time must

be requested by the trial court and shall be obtained from this Court.



Filed: July 24, 2019
Do not publish